NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 8,214,104 B2 cited by Applicants, hereinafter “Ohta”) in view of Inagaki (US 2015/0256944 A1).
Regarding Claim 1, Ohta teaches a detection device (Fig.1; an anti-vibration device for vehicle use, such as an engine mount, col.1; lines 10-11) comprising: a vibration sensor (fig.4; element 34, a load cell as a measurement part that measures vibration as transmission force) configured to detect vibration of a 5machine (col.7; lines 58-62); a calculation unit (fig.6; element 53) configured to perform FFT analysis on detection data of the vibration sensor (col.8; lines 62-67), and calculate a partial overall value for each of the plurality 10of frequency ranges (shown in fig.7 and discussed in col.9; lines 1-22).
Ohta does not explicitly teach that the calculation unit divides a specific frequency range into a plurality of frequency ranges, and calculate a partial overall value for each of the plurality 10of frequency ranges; and a wireless communication device configured to transmit the partial overall value.  
As to “divides a specific frequency range into a plurality of frequency ranges, and calculate a partial overall value for each of the plurality 10of frequency ranges”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Ohta art to arrive at the instant invention because in fig.7&9 it is shown that the frequency band is divided into a plurality of sections or intervals, and a partial overall value for a specific interval is calculated which shown in fig.7. Similar feature is shown in Fig.9 as well. Thus, utilizing the teaching of Ohta, one of ordinary skill in the art would be able to calculate a partial overall value for each of the plurality of frequency ranges.
As to “a wireless communication device configured to transmit the partial overall value”, Ohta teaches a result outputting section 56 in Fig.6.
Ohta does not teach the outputting section being capable of transmitting wirelessly.
However, Inagaki teaches a wireless communication device configured to transmit the result ([0105]: a transmitter 511t that wirelessly transmits the result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohta’s outputting section with the transmitter of Inagaki since it is known in the field of vibration to transmit results wirelessly in order for analyze or utilize the result remotely.

Regarding Claim 2, the detection device according to claim 1 is taught by Ohta in view of Inagaki.
Ohta in view of Inagaki further teach that 15the calculation unit calculates an overall value, an effective value, or a peak value of the detection data (Ohta: col.9; lines 1-22), and the wireless communication device transmits the overall value, the effective value, or the peak value (Inagaki: [0105]; element 511t). 

Regarding Claim 5, a diagnostic system comprising: the detection device according to claim 1 is taught by Ohta in view of Inagaki.
Ohta in view of Inagaki further teaches 10a management computer configured to receive the partial overall value transmitted from the detection device to diagnose the machine (Inagaki: [0105] discloses that the transmission signal from the transmitter 511t, providing the result to the external input terminal 105 of the electronic device 100. The configuration in FIG. 12 other than the transmitter 511t and the receiver 511r is the same as in FIG. 5. With this configuration, when the electronic device 100 is a mobile phone such as a smartphone, data loss via wireless communication can be simulated, thus allowing for more accurate measurement. One of ordinary skill in the art may utilize the teaching to diagnose the machine).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 3, the prior arts of the record do not teach or fairly suggest a detection device comprising, in combination with the other recited elements, a thermoelectric generation module, wherein the vibration sensor is driven by power generated by the 37Attorney Docket No.50089-0009001 thermoelectric generation module.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Richmond (5,424,749) teaches a distant target vibration assessment and signature determining apparatus for operation from a vibrating platform such as an aircraft or helicopter. The disclosed system employs pulse illumination of the distant target and of nearby atmospheric aerosol particles and uses the latter illumination derived signal as a characterization in reverse of the vibrations of the sensor's mounting platform. The nearby and distal nature of the two illuminated energy reflections enables their range gated segregation and individual transformation into the frequency domain. Frequency domain vibration signatures of the distant target and the vibrating platform are then individually obtained and subtracted in order to obtain a clean vibration spectrum representation of the distant target. Variations of the system including a two pulse operating cycle, the use of signal strength evaluation and signal processing alternatives are also disclosed (“Abstract”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861